Citation Nr: 0828911	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected hypothyroidism with a history 
of hyperthyroidism.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected left medial calcaneal nerve 
entrapment with a history of left plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to December 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision in which the RO granted 
service connection for hypothyroidism at 10 percent disabling 
and a left foot disability at noncompensably (zero percent) 
disabling.  The veteran contested the initial ratings 
assigned, and in a January 2008 rating decision, the RO 
increased the service-connected hyperthyroidism to 30 percent 
disabling and the left foot disorder to 20 percent disabling.  
Although each increase represents a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters 
continue before the Board.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans law Judge via video teleconference in May 2008.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2007), when an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  


FINDINGS OF FACT

1.  The veteran's service-connected hypothyroidism with a 
history of hyperthyroidism is manifested by no more than 
subjective complaints of fatigue and objective findings of a 
mild bilateral hand tremor.

2.  The veteran's service-connected left medial calcaneal 
nerve entrapment with a history of left plantar fasciitis is 
manifested by neuralgia with no significant functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
hypothyroidism with a history of hyperthyroidism have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7903 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
left medial calcaneal nerve entrapment with a history of left 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, 
4.124a, Diagnostic Codes 5284, 8724 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In any event, notice 
consistent with Dingess was provided in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The veteran was sent notice consistent with 
the Court's holding in Vazquez-Flores in June 2008.

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in March 2004 and October 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, several medical examinations were provided 
regarding each of the issues on appeal.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA clinical records, treatment reports from an Air 
Force medical facility, and private medical evidence.  The 
veteran submitted textbook chapters purportedly relevant to 
the thyroid issue.  The veteran was afforded VA medical 
examinations in connection with the claims.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Hypothyroidism with a history of hyperthyroidism

The veteran's service-connected hypothyroidism with a history 
of hyperthyroidism has been rated 30 percent disabling by the 
RO under the provisions of Diagnostic Code 7903.  38 C.F.R. 
§ 4.119.  Diagnostic Code 7903 pertains specifically to 
hypothyroidism.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested or 
suggested that another diagnostic code should be used.

Diagnostic Code 7903 (hypothyroidism) provides as follows: A 
10 percent rating is warranted for hypothyroidism manifested 
by fatigability, or continuous medication required for 
control of symptoms.  A 30 percent rating is warranted for 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating requires muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.

Therefore, in order for the veteran to achieve the next 
higher evaluation, or 60 percent, for service-connected 
hypothyroidism, the evidence must demonstrate muscular 
weakness, mental disturbance, and weight gain.  The criteria 
are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive in a statutory provision means 
that all of the conditions listed in the provision must be 
met].  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for 
an increased rating to be assigned]. 

There is no evidence of muscular weakness.  Specifically, 
muscle strength was identified as "normal and equal 
bilaterally" during the March 2005 VA examination, and the 
veteran did not indicate muscle weakness during the March 
2004 or November 2007 VA examinations.  The remainder of the 
evidence is negative for signs of muscle weakness.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

With respect to mental disturbance, the March 2004 VA 
examiner noted the veteran was "alert and oriented to 
person, place and time," with "no signs of tension during 
the course of evaluation."  During the March 2005 VA 
examination the veteran specifically reported "no abnormal 
mental functions," and was described by the examiner as 
alert and oriented.  Finally, the November 2007 VA examiner 
found no signs of depression, apathy, psychosis or dementia.  
Accordingly, mental disturbance cannot be conceded.

Finally, with respect to weight gain, the veteran, who is 
5'7" in height, was noted to be "well-developed" and 
"well-nourished" at the time of the March 2004 VA 
examination.  The veteran did not report recent weight gain 
at that time.  During his March 2005 VA examination the 
veteran indicated that he had gained 10 pounds over the prior 
year, bringing his weight to 166 pounds.  At the November 
2007 VA examination, the veteran specifically denied any 
change in weight.  Based on the totality of the evidence, 
which indicates a ten pound weight increase between March 
2004 and March 2005 and no significant weight change over the 
next several years, the Board has determined that the 
majority of the appellate period is negative for evidence of 
weight gain and such cannot be conceded.   
Pursuant to the foregoing, it is clear that the criteria for 
a 60 percent evaluation are not met.  Furthermore, though the 
veteran may have evidenced weight gain for one year during 
the time period under consideration, such was only one of 
three of the criteria necessary for assignment of a 60 
percent rating.  Therefore, an increased rating is not 
warranted at any time during the appellate period.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903; Fenderson, supra.  

Nor does the veteran meet the criteria for a 100 percent 
disability rating under Diagnostic Code 7903.  The Board has 
already discussed the lack of objective evidence of muscular 
weakness and mental disturbance.  As for cardiovascular 
involvement and bradycardia, the March 2004 VA examiner 
indicated the veteran's cardiovascular system was functioning 
normally with a normal heart rate at 60 beats per minute.  
The veteran also specifically denied cardiovascular 
involvement during the March 2005 and November 2007 VA 
examinations, at which time his pulse was measure at 70 beats 
per minute.

Though the veteran reported cold intolerance in November 2007 
and has reported symptoms compatible with sleepiness, these 
are only two of the six criteria for assignment of a 100 
percent rating.  Therefore, a 100 percent rating cannot be 
assigned based on the evidence of record at any time during 
the appellate period.  See Fenderson, supra.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  In a January 2008 rating action, the veteran was 
assigned a separate 10 percent rating for myokymia associated 
with the service-connected hypothyroidism.  He has not 
contested this award, so this matter will not be further 
considered.

The veteran also evidences a mild bilateral tremor associated 
with the service-connected hypothyroidism, which was 
identified at the November 2007 VA examination.  The Board 
has therefore given thought as to whether the tremor could be 
separately rated.  However, there is no indication that 
tremor causes any additional disability distinct from the 
service-connected hypothyroidism, and neither the veteran or 
his representative has raised the matter at all.  For these 
reasons, the Board does not believe that separate disability 
rating should be assigned for the mild bilateral tremor.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected hypothyroidism has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has never been hospitalized 
for service-connected hyperthyroidism.  He is currently 
employed as a dentist and specifically denied any time lost 
from work due to service-connected hypothyroidism during the 
March 2005 and November 2007 VA examinations.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



	(CONTINUED ON NEXT PAGE)




Left medial calcaneal nerve entrapment with a history of left 
plantar fasciitis

The veteran's service-connected left medial calcaneal nerve 
entrapment with a history of left plantar fasciitis has been 
rated 20 percent disabling by the RO under the provisions of 
Diagnostic Code 5299-8724.  38 C.F.R. §§ 4.20, 4.27, 4.71a, 
4.124a.  

Diagnostic Code 5299 pertains generally to orthopedic 
disabilities.  38 C.F.R. § 4.71a.  Diagnostic Code 8724 
(neuralgia of the internal popliteal nerve) allows for a 20 
percent evaluation with moderate incomplete paralysis of the 
internal popliteal nerve (tibial); a 30 percent rating 
requires severe incomplete paralysis; and a 40 percent rating 
requires complete paralysis with plantar flexion lost, frank 
adduction of foot impossible, flexion and separation of toes 
abolished; no muscle in sole can move.  38 C.F.R. § 4.124a, 
Diagnostic Code 8724.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

On April 2004 VA general medical examination, the veteran 
indicated intermittent left foot discomfort.  There was 
tenderness to palpation of the left heel, but not to 
palpation of the plantar surfaces.  The veteran could raise 
his heels and toes without difficulty.  Lower extremity 
strength was 5/5.  He underwent physical therapy and used 
orthotics.  The examiner diagnosed plantar fasciitis by 
history with calcaneous heel pain that had been recurrent.

On March 2005 VA examination, the veteran complained of left 
heel and ankle aching and indicated he could no longer run.  
There was no swelling, weakness, stiffness, lack of 
endurance, fatigability, or redness.  The veteran indicated 
flare-ups of pain two or three times a year, at which time he 
used analgesics and orthotics.  The veteran reported no time 
lost from work due to this service-connected disability.  No 
braces, crutches, and the like were necessary.  An X-ray 
study of the feet was normal.  There was, however, variable 
slight weakness of dorsiflexion and plantar flexion of the 
left foot.  The examiner diagnosed mild plantar fasciitis of 
the left foot.

On November 2007 VA examination, left ankle plantar flexion 
was from zero to 20 degrees and the veteran evidenced left 
heel pain related to calcaneal heel entrapment.  Neuralgia 
was present.  The veteran again indicated that no time was 
lost from work in the previous 12 months due to this 
disability.  The examiner diagnosed left medial calcaneous 
nerve entrapment.  

As detailed above, under Diagnostic Code 8724 the evidence 
must demonstrate severe incomplete paralysis in order to 
warrant the next-higher 30 percent disability rating.  In 
this case, the veteran's left foot disability does not appear 
to limit his activities substantially.  His left foot 
problems have never been described upon objective examination 
as being severe; indeed, the March 2005 VA examiner 
characterized the veteran's left foot symptomatology as mild.  
The Board also finds it particularly significant that the 
veteran is able to work as a dentist, an occupation requiring 
standing, bending, and quite a bit of stamina.  He has lost 
no time from work due to the service-connected left foot 
disability, does not use a cane or other assistive device, 
and does not require any extensive medical treatment.  In 
addition, the veteran's neurologic symptoms appear to be 
wholly sensory, involving mostly pain.  As such, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.  A 30 percent evaluation under this 
provision is accordingly not warranted.  It also follows that 
there is no evidence of complete paralysis necessary for a 40 
percent disability rating under Diagnostic Code 8724.  

The Board notes that there are no other pertinent provisions 
that would result in a higher evaluation.  Diagnostic Code 
5270 (ankylosis of the ankle), Diagnostic Code 5272 
(ankylosis of the subastragular or tarsal joint), Diagnostic 
Code 5273 (malunion of the os calcis or the astragalus), 
Diagnostic Code 5274 (astragalectomy), Diagnostic Code 5276 
(acquitted flatfoot), 5277 (bilateral weak foot), Diagnostic 
Code 5278 (claw foot), Diagnostic Code 5279 (metatarsalgia), 
Diagnostic Codes 5280, 5281 (hallux valgus), Diagnostic Code 
5282 (hammer toe), and Diagnostic Code 5283 (malunion of the 
tarsal or metatarsal bones) represent disorders of the foot 
and ankle from which the veteran does not suffer.  38 C.F.R. 
§ 4.71a.  Though Diagnostic Code 5271 (limitation of motion 
of the ankle) is potentially applicable, it offers a maximum 
20 percent disability rating, which would not avail the 
veteran.

The Board has also considered Diagnostic Code 5284, which 
pertains to other foot injuries.  Id.  The next higher 
evaluation of 30 percent requires evidence of severe 
residuals of a foot injury.  Id.  However, as already 
detailed above, the objective evidence does not demonstrate 
severe left foot symptomatology.  Additionally, actual loss 
of use of the foot is not evidenced to warrant a 40 percent 
disability rating under Diagnostic Code 5284.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  
Functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements has not been shown.  Range of motion of the left 
ankle at the time of the March 2005 VA examination was not 
additionally limited by fatigue, pain, weakness, or lack of 
endurance during flare-ups, and there was no objective 
evidence of painful motion, instability, tenderness, or 
edema.  Additionally, repetitive left ankle motion during the 
November 2007 VA examination did not cause additional 
limitation of motion due to pain or weakness.  Thus, 
additional compensation under these provisions is not 
warranted.

The Board observes that the veteran's disability picture does 
not appear to have fluctuated materially during the course of 
this appeal, and a staged rating need not be considered.  
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left medial calcaneal nerve entrapment with 
a history of left plantar fasciitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has never been hospitalized 
for his service-connected left foot problems, and he 
specifically indicated to the March 2005 and November 2007 VA 
examiners that he lost no time from work due to his service-
connected left foot disability.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected hypothyroidism with a history of 
hyperthyroidism is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected left medial calcaneal nerve entrapment 
with a history of left plantar fasciitis is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


